t c summary opinion united_states tax_court george a resnik jr petitioner v commissioner of internal revenue respondent docket no 30425-13s filed date ronald j jaicomo for petitioner angela j kennedy for respondent summary opinion morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all subsequent section references are to the internal_revenue_code in effect for the year in issue the respondent internal_revenue_service irs issued a notice_of_deficiency to the petitioner george a resnik jr for the tax_year disallowing an alimony-or-separate-maintenance deduction in the amount of dollar_figure determining an income-tax deficiency of dollar_figure and imposing an accuracy-related_penalty under sec_6662 of dollar_figure this case arises from resnik’s timely petition we have jurisdiction pursuant to sec_6214 the sole issue to be resolved is whether resnik is entitled to an alimony-or- separate-maintenance deduction for we hold that he is not background the parties have submitted this case fully stipulated for decision under tax_court rule_of practice procedure a we adopt their amended stipulation of facts resnik resided in indiana at the time he filed the petition resnik concedes that he is liable for the penalty under sec_6662 if we hold that he is not entitled to an alimony-or-separate-maintenance deduction for resnik and diane resnik married in either or they had three children during their marriage the resniks’ oldest child luke was born on date luke suffers from a lifelong neurological disorder that inhibits his speech and his language comprehension on date resnik and his wife divorced a report of magistrate and judgment divorce instrument dissolving the marriage was approved and ordered by the st joseph circuit_court of st joseph county indiana this divorce instrument gave primary physical custody of the couple’s children and ownership of the marital residence to resnik’s ex-wife wells fargo held a mortgage on the resniks’ marital residence the divorce instrument required resnik to make a s a form of maintenance of the monthly payments for the mortgage on the marital residence less escrow payments for real_estate_taxes assessments and homeowners’ insurance until either the mortgage was paid in full or the resniks’ oldest child luke no longer lived with resnik’s ex-wife on the mortgaged premises on a permanent basis the divorce instrument reads in pertinent part that resnik and the irs agreed in stipulations that resnik and his ex-wife diane resnik married in but the resniks’ divorce instrument reads the parties ie resnik and his ex-wife diane resnik were married on date this inconsistency has no effect on the conclusions reached in this opinion as a form of maintenance under ind code ann sec findings concerning maintenance husband shall pay the sum equal to seventy-five percent of the existing real_estate mortgage on the marital residence less escrow payments for real_estate_taxes assessments and homeowners’ insurance which shall be the responsibility of wife first payment due with the mortgage payment due retroactively for the month of january and for each monthly payment due thereafter until paid in full or until luke is no longer living with wife on the mortgaged premises on a permanent basis emphasis added the mortgage on the marital residence was not yet fully paid during luke lived with resnik’s ex-wife on the mortgaged premises on a permanent basis in thus resnik’s obligation to make maintenance payments under paragraph of the divorce instrument remained in effect for the entire year of in accordance with the provisions in paragraph of the divorce instrument resnik paid dollar_figure to wells fargo during the parties have stipulated that wells fargo received these payments on behalf of resnik’s ex-wife the divorce instrument does not designate the maintenance payments that resnik paid to wells fargo as either not includible in his ex-wife’s gross_income under sec_71 or not deductible by resnik under sec_215 resnik and his ex-wife were not members of the same household at any time during resnik would not be liable for these maintenance payments or any substitute after the death of his ex-wife on date resnik electronically filed a form_1040 u s individual_income_tax_return for the tax_year on that return resnik deducted dollar_figure for alimony or separate_maintenance on date resnik filed a form 1040x amended u s individual_income_tax_return for the tax_year as on his original return resnik deducted dollar_figure for alimony or separate_maintenance on date the irs issued the notice_of_deficiency to resnik for the tax_year discussion generally the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations in the notice_of_deficiency are erroneous tax ct r prac proc a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the irs under sec_7491 we need not decide whether the burden_of_proof shifts to the irs because the relevant facts are stipulated and only a legal issue remains see 133_tc_402 aff’d 678_f3d_769 9th cir sec_215 provides that an individual may generally deduct alimony or separate_maintenance payments made during the taxable_year sec_215 provides that alimony or separate_maintenance payments means any alimony_or_separate_maintenance_payment as defined in sec_71 if the payment is includible in the gross_income of the recipient under sec_71 sec_71 provides that gross_income includes amounts received as alimony or separate_maintenance payments sec_71 defines an alimony_or_separate_maintenance_payment as any payment in cash if the payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not designate the payment as not includible in gross_income of the payee spouse under sec_71 and not allowable as a deduction to the payor spouse under sec_215 the payee spouse and the payor spouse are not members of the same household at the time the payment is made and the payor spouse is not liable for any payments for any period after the death of the payee spouse however even if a payment meets the criteria for an alimony_or_separate_maintenance_payment set out in sec_71 that part of any payment that the divorce instrument fixes as a sum payable for the support of children of the payor spouse is not subject_to sec_71 and is therefore not included in the gross_income of the payee for purposes of sec_71 the term spouse includes a former spouse sec_71 spouse sec_71 c consequently that part of any payment that the divorce instrument fixes as payable for the support of children of the payor spouse is not deductible as alimony or separate_maintenance see sec_71 c and a and b under sec_71 if any amount specified in the divorce instrument will be reduced on the happening of a contingency specified in the instrument that relates to a child of the payor spouse then an amount equal to the amount that will be reduced is treated as fixed as a sum payable for the support of the children of the payor spouse a contingency relates to a child of the payor spouse if the contingency depends on any event relating to that child regardless of whether the event is certain or likely to occur sec_1_71-1t q a-17 temporary income_tax regs fed reg date events that relate to a child of the payor spouse include the child’s attaining a specified age or income level dying marrying leaving school leaving the payee spouse’s household or gaining employment sec_71 sec_1_71-1t q a-17 temporary income_tax regs supra the parties agree that resnik’s maintenance payments during meet the criteria for alimony or separate_maintenance set out in sec_71 but according to the terms of the resniks’ divorce instrument resnik was required to make maintenance payments only until either the mortgage was paid in full or the resniks’ oldest child luke no longer lived with resnik’s ex-wife on the mortgaged premises on a permanent basis consequently the amount of resnik’s maintenance payments will be reduced to zero in the event his oldest son luke no longer lives with resnik’s ex-wife on a permanent basis this event is a contingency relating to a child of the payor spouse see sec_1_71-1t q a-17 temporary income_tax regs supra by reason of sec_71 the amount of maintenance payments made by resnik during must be treated as fixed by the divorce instrument as payable for luke’s support accordingly resnik is not entitled to an alimony-or-separate-maintenance deduction for resnik argues that sec_71 does not recharacterize any amount as payable for the support of children of the payor spouse until the relevant contingency has actually occurred as of the contingency of luke’s moving out of the mortgaged premises had not occurred and no reduction in the amount of maintenance payments required of resnik under the divorce instrument had occurred resnik’s argument contradicts the plain language of sec_71 sec_71 works a recharacterization if any amount specified in the instrument will be reduced upon the contingency emphasis added if such a hypothetical reduction occurred the effect of sec_71 is that an amount equal to the amount of such reduction will be treated as an amount fixed as payable for the support of children of the payor spouse so for example in fosberg v commissioner tcmemo_1992_713 64_tcm_1527 a divorce judgment required the taxpayer to pay his ex-wife the sum of dollar_figure per week until she died or remarried or until their youngest child reached the age of whichever occurred first during before their youngest child had reached the age of the taxpayer paid his ex-wife dollar_figure or dollar_figure per week for weeks id sec_71 was applicable to these dollar_figure-per-week payments because the payments will be reduced to zero when petitioner’s youngest child reaches the age of years id t c m cch pincite emphasis added for other examples see hammond v commissioner tcmemo_1998_53 75_tcm_1745 payments of dollar_figure per month to ex- wife that would end on 18th birthday of child and an illustration given in cindy lynn wofford divorce and separation 515-2d tax mgmt bna at a-18 date under their separation agreement h is to pay w dollar_figure a month until w dies the payments are to decrease by dollar_figure a month when their only child who is living with w reache sec_21 or graduates from college whichever is later this dollar_figure reduction is a reduction on the happening of a contingency relating to a child therefore only dollar_figure of each dollar_figure monthly payment is treated as alimony dollar_figure is child_support after the monthly payments are reduced to dollar_figure the entire dollar_figure payment is treated as alimony resnik concedes that he is liable for the accuracy-related_penalty under sec_6662 if he is not entitled to an alimony-or-separate-maintenance deduction for in accordance with this opinion resnik is liable for an accuracy-related_penalty under sec_6662 of dollar_figure in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
